DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the last Office Action mailed on 12/10/2020, Applicant has canceled claims 2- 3, 8- 9 and 14-15, amended claims 1, 4-5, 7, 10-11, 13 and 16-17. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. Thus, claims 1, 4- 7, 10-13 and 16-17 are currently pending in the subject application.
Response to Arguments
3.	Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. Applicant submitted that the amplitude data is different from the signal amplitude and/or signal interval in the present application. Endo fails to disclose the signal amplitude and/or signal interval. Examiner would like to direct Applicant’s attention to figure 10 which depict the drive signal. Fig. 10 depicts a vertical axis represents an amplitude of the driving signal and a horizontal axis represents interval [AB], [BC], and [CD]…for each pattern of signal drive).    
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4- 5, 7 and 10- 11, 13 and 16- 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (US 20160342215 A1).
Re. claims 1, 7 and 13, Endo discloses a terminal device (see input device 100 in Fig. 1), comprising: 
at least one processor (220); and 
a memory (250) communicably connected with the at least one processor (220); wherein the memory is configured to store instructions executable by the at least one processor, wherein execution of the instructions by the at least one processor causes the at least one processor to perform a motor (element 140 in fig. 5 is a vibrating piezoelectric motor) driving method; wherein
the motor driving method comprises: 
obtaining in real-time a current state of an application target in a current running program (application processor 220 obtains position data as current state of an application “for example, navigation device, the audio controller, the air conditioner controller, the power window controller, the mirror controller or the like”) ¶. [0097]); 
determining, according to the current state of the application target (position data as an input), a parameter associated with a vibration sensation corresponding to the current state (processor 200 process position data using program stored in memory  250 based on which determines an amplitude data modulated by unit 320 to generate parameter associated with a vibration sensation); and 

the parameter associated with a vibration sensation comprises a signal amplitude and/or a signal interval (Fig. 10 depicts a vertical axis represents an amplitude of the driving signal and a horizontal axis represents interval [AB], [BC], and [CD]…for each pattern of signal drive).
Re. claims 4, 10, and 16, Endo discloses wherein setting, before obtaining in real time the current state of the application target in the current running program, a unit signal (see output signal of element 310) having an initial amplitude and an initial interval (¶. [0115]), wherein the generating a drive signal used to drive a motor to produce a vibration sensation corresponding to the current state (see DRIVING SIGNAL in Fig. 5 and ¶¶. [0100] and  [0109]), 
specifically comprises: obtaining, according to the obtained current state of the application target, an adjustment amount of the unit signal (output signal of element 310 is adjusted by Amplitude Modulator 320); 
determining, according to the adjustment amount, a signal amplitude and a signal interval of the unit signal after being adjusted (output signal of 300 to the driving element  140); and 
the driving the motor to vibrate according to the generated drive signal specifically comprises: driving the motor to vibrate according to the unit signal after 
Re. claims 5, 11, and 17, Endo discloses wherein determining, according to the current state of the application target and a preset correspondence relationship between target states and expected vibration sensation, an expected vibration sensation corresponding to the current state (¶. [0108]); and obtaining, according to the determined expected vibration sensation and a preset correspondence relationship between drive signals and expected vibration sensation, a drive signal corresponding to the determined expected vibration sensation (¶. [0108]- [0111]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 20160342215 A1) in view of Saini et al. (US 20180279029 A1).
Re. claims 6, 12, and 18, Endo discloses wherein the current state of the application target comprises one or a combination of: a movement speed of the application target (¶. [0112]), but does not teach a shaking amplitude as application target. Saini discloses Interactions by the user with the computing device 2050 which includes shaking which can be measure as amplitude of the shaking force and can be interpreted as application target (¶. [0051]).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Endo with the teaching of Saini to include shaking amplitude as application target; therefore, determining the vibration amplitude according to the input amplitude of the shaking force.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846